Title: To Thomas Jefferson from James Monroe, 2 August 1820
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Highland
Augt 2. 1820.
In addition to mr Gallatin’s & mr Rush’s letters which I promised last night to send you to day, I inclose a copy of the instructions given to mr Forbes appointed agent to So America, either Buenos Ayres, or Chili, to be decided, by a circumstance mentiond in them. as they explain in a general way, and relations with that country, and state some facts of an interesting nature, I have thought that it might be agreeable to you to see them. the instructions to Com: Perry, which are mentiond in those to mr Forbes, & mr Prevost, I should be glad to send you if I had them here as they wod give the whole view. You shall see them on some future occasion.Yours with the greatest respect & regardJames Monroe